Title: [December 1788]
From: Adams, John Quincy
To: 



      December 1. 1788.
      
      
       Charles return’d to Cambridge.
      
      

      2.
      
      
       Winslow Warren. Rode in the afternoon.
      
      

      3.
      
      
       Gibbon 5th. vol. 4th. gone which I much regret.
      
      

      4.
      
      
       Very cold. At Mr. Cranch’s. Dr. Fogg. Mr. Thayer.
      
      

      5.
      
      
       Wm Cranch came from Boston. Heard from N. York.
      
      
       
        
   
   Presumably the letter written by AA to JA between 16 Nov. and 3 Dec., not found (JA to AA, (2 Dec, AA to JA, 3 Dec., Adams Papers).


       
      
       

      6.
      
      
       Went to Milton with Wm. Cranch. He dined with us.
      
      

      7.
      
      
       Mr. Cranch’s after meeting. Mr. C. quite unwell.
      
      

      8.
      
      
       Left Braintree. Went as far as Wilmington. Rain.
      
      

      9.
      
      
       Went to Haverhill. Wet through.
      
      

      10.
      
      
       Got to Newbury-Port. Ordination. Dancing.
      
      
       
        
   
   John Andrews, JQA’s frequent companion, was ordained associate minister of the First Religious Society of Newburyport, to assist the ailing Rev. Thomas Cary (Currier, NewburyportJohn J. Currier, History of Newburyport, Massachusetts, 1764-1905, Newburyport, 1906-1909; 2 vols., 1:253).


       
      
      

      11.
      
      
       Dined with Mr. Tufts. Not very bright. Dr. Swett’s.
      
      

      12.
      
      
       Company chiefly gone. Russell. Rode with Thompson. Dancing again.
      
      

      13.
      
      
       Put my horse at Tappan’s. Eve with Dr. Kilham.
      
      

      14.
      
      
       Heard Mr. Ware. Preach’d admirably. D. Atkins.
      
      

      15.
      
      
       Attended the office. Read a little. Mr. Jackson’s.
      
      

      16.
      
      
       Mr. Parsons &c went to Salem Court. Miss Coats.
      
       

      17.
      
      
       Snow storm. Went to Salem. Supp’d at Amory’s.
      
      

      18.
      
      
       Attended court. Sat late. Lodg’d with Mr. Atkins.
      
      

      19.
      
      
       Dined with Amory. Went to the ball.
      
      

      20.
      
      
       Cold weather. Came home with Bridge. Sleepy.
      
      

      21.
      
      
       Heard Mr. Andrews, preach. Bouscaren. Mr. Carter.
      
      

      22.
      
      
       Very cold weather. Evening in the office.
      
      

      23.
      
      
       Cold continues. Eve at Judge Greenleaf’s.
      
      

      24.
      
      
       Went to Haverhill. Colder than ever.
      
      

      25.
      
      
       Mr. Thaxter’s. Miss Hazen. Eve at Mr. Bartlett’s.
      
      

      26.
      
      
       Returned to N. Port. Wrote in the Eve.
      
      

      27.
      
      
       Dined at Judge Greenleaf’s. Foster came home.
      
      

      28.
      
      
       Parson Allen preached. Snow storm.
      
       

      29.
      
      
       Thompson got home. Court at Mr. Atkins’s.
      
      

      30.
      
      
       Eve at Dr. Sawyer’s. Mr. Boyd.—a youth.
      
      

      31.
      
      
       Eve with Foster at Mr. Jackson’s, He was out.
      
     